Citation Nr: 1719388	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  08-10 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for temporomandibular joint disorder (TMJ).

4.  Entitlement to an increase in the "staged" ratings of 20 percent prior to April 17, 2008 and 30 percent from that date for right shoulder degenerative joint disease (DJD) and internal derangement (right shoulder disability).

5.  Whether new and material evidence has been received to reopen a claim of service connection for hepatitis B.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to January 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of this case now rests with the RO in Los Angeles, California.

In an October 2008 rating decision, the Agency of Original Jurisdiction (AOJ) granted a disability rating of 30 percent for the right shoulder disability, effective April 17, 2008.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

These matters were remanded by the Board in August 2011 and August 2013.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The appellant was scheduled to appear before the Board at a hearing in Washington, D.C. on May 1, 2017.  In April 2017, the Board received a written statement from the Veteran's representative requesting to reschedule the hearing to a videoconference hearing.  The Board finds that the April 2017 statement constitutes a timely-filed motion to reschedule the Board hearing.  See 38 C.F.R. § 20.702 (2016).  Accordingly, a videoconference hearing at the local RO should be scheduled.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing at the local RO.  The Veteran and his representative should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

